Citation Nr: 0802507	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary 
artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1967 to  
January 1971, and he served on active duty from November 1990 
to June 1991, and from December 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  By way of a May 2000 rating decision, the RO denied 
service connection for coronary artery disease; the veteran 
did not appeal.

2.  Claims to reopen were denied in August 2000 and again in 
May 2001; the veteran did not appeal either rating decision.

3.  Evidence received since the May 2001 rating decision, is 
new to the record, but does not by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim; nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for coronary 
artery disease has not been received.  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in November 2005, February 2006, 
March 2006 and August 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and he was informed of 
the requirement that new and material evidence must be 
received in order to reopen a claim, and he was told what was 
required to substantiate the underlying service connection 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the RO obtained the veteran's service 
medical records (SMRs), VA and private medical records.  VA 
has no duty to inform or assist that was unmet.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the May 2001 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
coronary artery disease was incurred in or aggravated by his 
military service.

The pertinent law states that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In addition, VA law provides that active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2007).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ACDUTRA, 
but only for injuries incurred in INACDUTRA.  

At the time of the May 2001 denial, the relevant evidence of 
record consisted of the veteran's SMRs for the periods of 
service dated from April 1967 through January 1971, and 
November 1990 through June 1991; private medical records from 
F.K., M.D. dated in December 1999 and February 2000, 
pertaining to a left heart catheterization, and left internal 
mammary artery injection; a letter from K.B., M.D. dated in 
February 2000, noting that the veteran was doing well after 
elective bypass surgery; and a May 2000 assessment by R.S., 
M.D. noting that the veteran had an excellent recovery from 
his CAD by bypass surgery, and stated that he could return to 
the national guard provided that he had a desk job rather 
than a field job.  Also of record at the time of the May 2001 
denial were outpatient treatment records from the Columbia 
VAMC dated from December 2000 through March 2001, noting 
uncontrolled hypertension, and stating that although the 
veteran had a past medical history of coronary artery 
disease, it was currently stable.

The evidence received since the May 2001 decision denying the 
claim to reopen, consists of Army National Guard SMRs from 
the 1052 Transportation company dated from December 2003 
through July 2005, including evidence of a mobilization 
medical hold, and a subsequent September 2004 Medical board 
examination noting that the veteran was not fit for service 
partly due to his CAD; and the SMRs also include a statement 
from T.B., D.O. dated in May 2005 diagnosing the veteran with 
CAD, and stating that it had existed prior to service and was 
not aggravated by service.

Additional evidence received since the May 2001 denial 
consists of private medical records submitted by the veteran 
in December 2002, including a May 1995 discharge summary 
noting that the veteran was admitted with hypertension and 
cardiac arthymias, and noted a final diagnosis of 
hypertension and history of ETOH abuse; a clinical record 
from T.G., M.D., dated in May 1995, evaluating the veteran's 
condition a few days after discharge from the hospital for 
his cardiac arthymias and hypertension, noting that his 
hypertension was controlled on medication; a chest x-ray 
dated in May 1995 noting that the heart size and pulmonary 
vascularity were normal; and a physical by Dr. G., dated in 
July 1995, giving an impression of hypertension and malignant 
hypertension with angina.  

Additional records received since the May 2001 denial 
include: VA outpatient treatment records dated from December 
2000 through November 2002, noting a history of coronary 
artery disease, but stating that it was stable, and noting 
that the veteran had a four-vessel bypass surgery in 1999 but 
no problems since that time; a physical evaluation board 
summary dated in May 2006 noting that the veteran's physical 
impairment prevented reasonable performance and stating that 
there was compelling evidence to support a finding that the 
veteran's current coronary artery disease existed prior to 
service and was not aggravated beyond natural progression by 
service, and stating that the condition's onset was not 
related to service.  

Evidence received since the May 2001 denial of the veteran's 
claim to reopen also includes outpatient treatment records 
from the Columbia VAMC dated in October 2006, primarily 
noting treatment for dermatologic problems, and records dated 
in October 2007, which note that the veteran was admitted for 
chest pain, but stated that his CAD although chronic was 
stable.  Additional records include an October 2007 letter 
from Dr. G. noting that the veteran had experienced problems 
dating back to 1991, including irregular heart rate, coronary 
artery disease requiring 4 vessel bypass surgery, and 
hypertension, among many other disabilities.  Dr. G. 
concluded that due to the complexity of his condition, and 
the progressive nature of his disease processes, it was his 
opinion that at this time he was unable to remain gainfully 
employed.  Lastly, evidence added subsequent to the May 2001 
denial includes a Board hearing transcript, and evidence 
received at the hearing, not pertinent to this claim, for 
which the veteran waived regional office consideration.

Although the aforementioned records are new, in the sense 
that the treatment reports, SMRs primarily from December 2003 
through July 2005; the May 2006 physical evaluation board 
proceeding, and private medical records, including the letter 
from Dr. G., were not of record at the time of the 2001 
denial, the records are not material because when considered 
alone or with previous evidence of record, this newly 
submitted evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  Here, the Board notes 
that although the record is not entirely clear regarding the 
veteran's duty status during his entire reserve obligation 
(i.e., whether or not the veteran had any active duty, 
ACDUTRA or INACDUTRA beyond what has been shown as active 
duty as noted in the introduction), this determination is 
irrelevant, because considering an analysis of the newly 
submitted evidence under any type of duty status still does 
not provide the necessary link between the veteran's current 
CAD and a period of qualifying military service, which is 
what is required for the new evidence to relate to an 
unestablished fact necessary to substantiate the claim, 
thereby constituting material evidence.  

Specifically, the newly submitted evidence does not raise a 
reasonable possibility of substantiating the claim because it 
contains a physical evaluation board proceeding dated in May 
2006 stating that the veteran's CAD existed prior to service 
and was not permanently aggravated by service beyond its 
natural progression.  Evidence previously of record clearly 
established the disease process before the veteran entered 
active duty in December 2003.  If the veteran was on 
INACDUTRA for any of his reserve obligation, service 
connection is only available for injuries incurred during 
INACDUTRA, and because a diagnosis of coronary artery disease 
does not constitute an injury, the newly received evidence 
does not raise a reasonable possibility of substantiating the 
claim.

Thus, the records are not material because when considered 
alone or with previous evidence of record, the newly received 
SMRs, treatment records, and physical evaluation board 
proceeding, do not relate to an unestablished fact necessary 
to substantiate the claim.  As such, the Board finds that new 
and material evidence adequate to reopen the previously 
denied claim of service connection for coronary artery 
disease has not been received, and the application to reopen 
will therefore be denied.  

The Board notes that at the October 2007 BVA hearing, the 
veteran noted that he was submitting a letter from Dr. G., in 
which Dr. G. allegedly stated that the veteran's CAD was a 
direct result of/caused by his hypertension, and his 
diabetes.  However, the Board finds that the only letter from 
Dr. G. in the record is an October 2007 letter which noted 
that the veteran had an irregular heart rate, coronary artery 
disease requiring 4-vessel bypass surgery, diabetes mellitus, 
chronic dermatitis, and hypertension, all dating back to 
1991.  The Board notes that there is no statement from Dr. G. 
that connects the veteran's current CAD with his service-
connected hypertension.  

Although the veteran's testimony provides greater detail 
regarding his current disabilities, it is not new and 
material evidence.  The determinative, but missing, evidence 
would be medical evidence that the coronary artery disease 
either began during or worsened during one of his periods of 
military service or was caused or made worse by service-
connected hypertension.  The veteran is not competent to 
provide such medical information regarding the nature of a 
disease or its progression; consequently, his testimony does 
not raise a reasonable possibility of substantiating his 
claim.

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for coronary artery disease has 
not been received, and the application to reopen will 
therefore be denied.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for coronary artery 
disease, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


